 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   HUEY PETERSON BROWN,                                    Case No.: 2:21-cv-00091-NJK
 7          Plaintiff,                                                  ORDER
 8   v.                                                           (Docket Nos. 20, 21)
 9   COMMISSIONER OF SOCIAL SECURITY,
10          Defendant.
11         On June 29, 2021, Plaintiff Huey Peterson Brown filed two documents in the instant case.
12 Docket Nos. 20, 21. These documents fail to comply with the Court’s order. Docket No. 18 at 2-
13 3. Additionally, the documents fail to comply with the Court’s Local Rules regarding the required
14 format of filed documents. LR IA 10-1(a). As a result, the Court STRIKES the documents at
15 Docket Nos. 20, 21. See LR IA 10-1(d) (“[t]he court may strike any document that does not
16 conform to an applicable provision of these rules…”).
17         Plaintiff may file his motion to remand and all applicable points and authorities, in one
18 document that complies with all rules and the Court’s order, no later than July 2, 2021.
19         IT IS SO ORDERED.
20         Dated: June 29, 2021.
21
22                                               _____________________________________
                                                 NANCY J. KOPPE
23                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                    1
